DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 12/27/2021.
Claim 1 is amended.
Claims 1-6 are pending in the current application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the “dual charger” and “the rechargeable battery having affixed thereto a plurality of solar panels on all sides of the battery which are organized in a circular configuration on the rechargeable battery” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Crisman, US 5074811 in view of the non-patent literature “Integrating a photovoltaic storage system in one device: A critical review”, authors: Victor Vega-Garita, Laura Ramirez-Elizondo, Nishant Narayan, Pavol Bauer (Herein after “Vega-Garita”), in further view of Keough, US 20140178218 and Levin, US 20190013768.  
Regarding claims 1-4: Crisman discloses a self-powered trolling motor comprising: a shaft member (21) including a motor element (24) and a propeller element (25) 
Crisman does not explicitly disclose the solar panels are affixed to the battery on all sides.  The examiner notes the applicant’s drawing fails to show the claimed feature as it appears to the examiner that solar panels are only attached to the top side of the battery.  The problem to be solved appears to make the solar panels and battery an integral component to reduce wiring, cables or cords and to quickly allow plug in connection to the device.
Vega-Garita discloses integrated batteries and solar panels (see section 3.3-3.6.4, pages 353-359 and Figures 4 and 7).  Keough also discloses coupling the solar panel to the battery (see Paragraph 0023) cordless attachment of the battery and affixed solar panels to the device comprising one or more plugs to securely attach the rechargeable battery.
Typically changes in shape or components are considered to be within the skill and abilities of an artisan, and the examiner considers attaching solar panels in circular configuration to be within the scope of such change to maximize the surface area of the solar cells.  Levin discloses circular or other non-rectangular shapes of solar panels.

Regarding claims 5 and 6:  Mere duplication of parts as in providing a pair of batteries and a dual charger for charging the pair of batteries are obvious considerations deemed to easily be configured and adapted by an artisan.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617